


Exhibit 10.16

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2004 SHARE COMPENSATION PLAN

NOTICE OF PERFORMANCE SHARE BONUS GRANT

(INCLUDES COMPENSATION RECOVERY POLICY)

 

Seagate Technology plc, a public company incorporated under the laws of the
Republic of Ireland with limited liability under registered number 480010, or
any successor thereto (the “Company”), pursuant to its 2004 Share Compensation
Plan (the “Plan”), hereby grants to Participant the number of the Company’s
Ordinary Shares set forth below (the “Award”).  This Award is subject to all of
the terms and conditions as set forth herein and in the Performance Share Bonus
Agreement, the Plan, the form of Assignment Separate from Certificate and the
form of Joint Escrow Instructions, all of which are provided with this Notice of
Performance Share Bonus Grant (the “Grant Notice”) and incorporated herein in
their entirety.  Capitalized terms not otherwise defined in this Grant Notice or
the Performance Share Bonus Agreement shall have the same meanings as in the
Plan.

 

Participant:

 

 

Global ID Number:

 

 

Date of Grant:

 

 

Grant Number:

 

 

Vesting Commencement Date:

 

 

Number of Performance Shares:

 

 

 

Vesting Schedule:                                            As set forth in
Schedule A attached hereto

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms of, this Grant Notice, the
Performance Share Bonus Agreement and the Plan (including any exhibits to each
document).  Participant further acknowledges that this Grant Notice, the
Performance Share Bonus Agreement and the Plan (including any exhibits to each
document) set forth the entire understanding between Participant and the Company
regarding the acquisition of the Ordinary Shares subject to this Award and
supersede all prior oral and written agreements with respect thereto, including,
but not limited to, any other agreement or understanding between Participant and
the Company or an Affiliate relating to Participant’s Continuous Service with
the Company and any termination thereof, compensation, or rights, claims or
interests in or to ordinary shares of the Company.

 

Participant also acknowledges that, unless Participant specifically requests (or
has in the past specifically requested) to receive communications regarding the
Plan and this Award in paper form, Participant agrees to receive all
communications regarding the Plan and this Award (including but not limited to
the Prospectus) by electronic delivery through access on the Company’s internal
website and/or Internet website at http://eq.seagate.com, which Participant may
easily access and understands how to access, review and print the communications
posted thereon.  In addition, Participant agrees that it is Participant’s
responsibility to notify the Company of any changes to Participant’s mailing
address so that Participant may receive any shareholder information to be
delivered by regular mail.

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY                   PARTICIPANT

 

 

By:

 

 

 

Title:

Chief Executive Officer

 

 

Date:

 

 

Date:

 

 

ATTACHMENTS:

Vesting Schedule, Performance Share Bonus Agreement, 2004 Share Compensation
Plan, form of Assignment Separate from Certificate and form of Joint Escrow
Instructions.

 

--------------------------------------------------------------------------------


 

Schedule A

 

Vesting Schedule

 

Subject to the Participant’s Continuous Service with the Company through each
applicable vesting date and the achievement of the corresponding performance
objective set forth in the table below, the Award shall become vested on each
vesting date with respect to a number of Performance Shares such that the
cumulative number of Performance Shares subject to the Award that have vested on
or prior to the vesting date equals the corresponding percentage set forth in
the table below (rounded to the nearest whole share).  For purposes of the
Award, the performance objective for each vesting date shall be the achievement
by the Company of Adjusted non-GAAP EPS for the fiscal year preceding the fiscal
year in which vesting date occurs of at least $1.00.

 

Vesting Date

 

Minimum Adjusted
non-GAAP EPS

 

Cumulative Vesting
Percentage

 

1st Anniversary of Vesting Commencement Date

 

$

1.00

 

25

%

2nd Anniversary of Vesting Commencement Date

 

$

1.00

 

50

%

3rd Anniversary of Vesting Commencement Date

 

$

1.00

 

75

%

4th Anniversary of Vesting Commencement Date

 

$

1.00

 

100

%

5th Anniversary of Vesting Commencement Date

 

$

1.00

 

100

%

6th Anniversary of Vesting Commencement Date

 

$

1.00

 

100

%

7th Anniversary of Vesting Commencement Date

 

$

1.00

 

100

%

 

Any Performance Shares that remain unvested following the 7th anniversary of the
Vesting Commencement Date shall be forfeited and cancelled as of that date.  The
achievement of the performance objective for any fiscal year (or lack thereof)
shall be evidenced by the Committee’s written certification.  No Performance
Shares shall vest until such certification has been made.  Notwithstanding the
foregoing, in the event of the Participant’s termination of Continuous Service
on account of the Participant’s death prior to the seventh anniversary of the
Vesting Commencement Date and prior to the Award becoming 100% vested, an
additional 25% of the number of Performance Shares subject to the Award shall be
deemed to have vested immediately prior to such termination of Continuous
Service.

 

--------------------------------------------------------------------------------


 

For purposes of the Award, the “Adjusted non-GAAP EPS” (AEPS), shall mean
diluted EPS under GAAP, excluding the impact of non-operating activities and
material, unusual or nonrecurring gains and losses, accounting charges or other
extraordinary events which were not budgeted and were not foreseen at the time
the applicable AEPS performance target was established.  Each year, in
evaluating the performance against the applicable performance target(s), the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
shall, fairly and appropriately, and to the extent consistent with
Section 162(m) of the Code, interpret the calculation of AEPS to reflect
non-operating activities such as unforeseen, unbudgeted gains, losses, charges
or events, including:

 

Non-operating adjustments:  These adjustments would generally be the same as
those items the Company would adjust in its non-GAAP financial results in its
quarterly press releases and would include such items as merger or acquisition
related charges, legal claims, legal judgments or settlements.  In addition,
these non-operating adjustments would also include the effects of charges for
restructuring & reorganization plans, discontinued operations, asset write
downs, extraordinary items (as defined under GAAP) and all items of gain, loss
or expense determined to be extraordinary or unusual in nature or related to
divestitures or disposal of a segment or significant part of a business.

 

Changes in accounting principles or standards:  These adjustments would include
those related to a change in accounting principle (including the cumulative
effect of accounting changes) as determined in accordance with Statement of
Financial Standards No. 154, Accounting Changes and Error Corrections or other
applicable or successor accounting provisions.  These adjustments would also
include those that the Compensation Committee in good faith determines require
adjustment because of changes in accounting standards promulgated by accounting
standard setters, such as future potential voluntary or mandatory adoption of
International Financial Reporting Standards (IFRS).  In each case these
adjustments will be determined in accordance with GAAP or as identified in the
Company’s financial statements or notes to the financial statements

 

Tax related adjustments:  These adjustments would include those related to the
effect of changes in tax law or other such law as well as tax adjustments
directly attributable to mergers & acquisitions or other non-operating
adjustments above.

 

The above list of adjustments is not meant to be comprehensive, but rather to
provide examples of those adjustments appropriate to make in order to carry out
the Compensation Committee’s intent of mitigating the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting charges or other
extraordinary events not foreseen at the time the Compensation Committee
established the original AEPS targets.

 

--------------------------------------------------------------------------------


 

Attachment I

 

Performance Share Bonus Agreement

 

--------------------------------------------------------------------------------


 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY
2004 SHARE COMPENSATION PLAN
PERFORMANCE SHARE BONUS AGREEMENT
(with acknowledgement of Compensation Recovery Policy)

 

Seagate Technology plc, a public company incorporated under the laws of the
Republic of Ireland with limited liability under registered number 480010, or
any successor thereto (the “Company”) has awarded you Ordinary Shares of the
Company, pursuant to the provisions of the Company’s 2004 Share Compensation
Plan (the “Plan”), the Performance Share Bonus Grant Notice (including any
attachments thereto, “Grant Notice”) and this Performance Share Bonus Agreement
(including any attachments hereto, “Agreement”) (collectively, the “Award”).
Defined terms not explicitly defined in this Agreement or the Notice but defined
in the Plan shall have the same definitions as in the Plan.

 

The details of your Award are as follows:

 

1.                                      GRANT OF PERFORMANCE SHARES.  You are
entitled to the aggregate number of Ordinary Shares (the “Performance Shares”)
specified in your Grant Notice pursuant to the terms and conditions of this
Agreement.  You agree to execute three (3) copies of the Assignment Separate
From Certificate (with date and number of shares blank) in the form attached to
the Grant Notice as Attachment III and one (1) copy of the Joint Escrow
Instructions in the form attached to the Grant Notice as Attachment IV and to
deliver the same to the Company, along with the certificate or certificates
evidencing the Performance Shares, for use by the Escrow Agent pursuant to the
terms of the Joint Escrow Instructions (as further described in
Section 2(d) below).

 

2.                                      VESTING & COMPANY’S REPURCHASE RIGHT.

 

(a)                                  Subject to the limitations contained
herein, the Performance Shares will vest as provided in Schedule A to the Grant
Notice, provided that, except as set forth in Schedule A to the Grant Notice,
vesting will cease upon the termination of your Continuous Service with the
Company and its Subsidiaries and Affiliates (“Termination”).  Notwithstanding
anything to the contrary, the vesting of the Performance Shares shall be
conditioned upon your making adequate provision for federal, state or other tax
withholding obligations, if any, which arise upon the release of the Performance
Shares from the Company’s Repurchase Right (as defined in Section 2(b) below) or
at the time a Section 83(b) election (as described in further detail below) is
made, whether by withholding (whether authorized pursuant to Section 9(b) of
this Agreement or otherwise), direct payment to the Company, the triggering of
the automatic sale provisions of Section 9(d) of this Agreement, or otherwise. 
In addition, if on any date on which the Performance Shares would otherwise vest
you would be in violation of Rule 10b-5 promulgated under the Exchange Act if
you were to sell any of the Performance Shares on that date, the vesting of
those Performance Shares shall be delayed until the first date on which you
would no longer be in violation of Rule 10b-5, unless, prior to the commencement
of any trading blackout or closed window period in effect on the scheduled
vesting date, you established an effective Rule 10b5-1 trading plan that
provides for the sale of a sufficient number of the Performance Shares scheduled
to vest on such vesting date to fund the payment of any tax withholding
obligations imposed in connection with the vesting of the Performance Shares,
which trading plan remains in effect on the applicable vesting date.

 

--------------------------------------------------------------------------------


 

(b)                                  The Company shall, simultaneously with your
voluntary or involuntary Termination for any reason (including death or
Disability), automatically reacquire without payment of any consideration by the
Company all of the Performance Shares that have not yet vested in accordance
with the Grant Notice (after taking into account any accelerated vesting as a
result of such Termination) (the “Repurchase Right”) on the date of your
Termination (the “Termination Date”) and any and all accrued but unpaid
dividends paid or payable with respect to Performance Shares that have not yet
vested as of the Termination Date automatically shall be forfeited to the
Company without payment of any consideration by the Company, and neither you nor
any of your successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Performance Shares,
certificates or dividends.

 

(c)                                  Immediately following the 7th anniversary
of the Vesting Commencement Date the Company shall automatically reacquire
without payment of any consideration by the Company all of the Performance
Shares that have not yet vested on or prior to the 7th anniversary of the
Vesting Commencement Date in accordance with the Grant Notice, and any and all
accrued but unpaid dividends paid or payable with respect to such Performance
Shares automatically shall be forfeited to the Company without payment of any
consideration by the Company, and neither you nor any of your successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such Performance Shares, certificates or dividends.

 

(d)                                  The shares issued under your Award and any
dividends paid thereon shall be held in escrow pursuant to the terms of the
Joint Escrow Instructions attached to the Grant Notice as Attachment IV.

 

(e)                                  Subject to the provisions of your Award,
you shall exercise all rights and privileges of a shareholder of the Company
with respect to the Performance Shares deposited in escrow. You shall be deemed
to be the holder of the Performance Shares for purposes of receiving any
dividends that may be paid with respect to such Performance Shares and for
purposes of exercising any voting rights relating to such Performance Shares,
even if some or all of such Performance Shares have not yet vested and been
released from the Company’s Repurchase Right.

 

(f)                                    If, from time to time, there is any share
dividend, share split or other change in the character or amount of any of the
outstanding shares of the company the shares of which is subject to the
provisions of your Award, then in such event any and all new, substituted or
additional securities or property to which you are entitled by reason of your
ownership of the Performance Shares acquired under your Award shall be
immediately subject to the Repurchase Right with the same force and effect as
the Performance Shares subject to the Repurchase Right immediately before such
event.

 

(g)                                 If at any time during the term of the
Repurchase Right, there occurs a Change of Control, then: (i) if there will be
no successor to the Company, the Company shall apply its Repurchase Right as to
all or any portion of the shares then subject to the Repurchase Right set forth
above to the same extent as if your Termination had occurred on the date
preceding the date of consummation of said event or transaction, or (ii) if
there will be a successor to the Company, the Company shall assign its
Repurchase Right to any successor of the Company, and the Repurchase Right shall
apply in the event of your Termination with such successor on the same basis as
set forth above in Section 2(b).  In that case, references herein to the
“Company” shall be deemed to refer to such successor. In addition, such
successor may elect

 

2

--------------------------------------------------------------------------------


 

at the time of the assignment to purchase all, but not less than all, of the
unvested Performance Shares held by you at the then current Fair Market Value of
the Company’s Ordinary Shares (or the security into which such Ordinary Shares
has been converted), and the Repurchase Right shall thereupon immediately lapse
as to all such shares.

 

3.                                      NUMBER OF SHARES.  The number of
Performance Shares subject to your Award may be adjusted from time to time for
changes in capitalization, as provided in Article XIII of the Plan.

 

4.                                      SEAGATE TECHNOLOGY PUBLIC LIMITED
COMPANY COMPENSATION RECOVERY FOR FRAUD OR MISCONDUCT POLICY.  The Participant
hereby acknowledges and agrees that the Participant and the award evidenced by
this Agreement are subject to the Seagate Technology Public Limited Company
Compensation Recovery for Fraud and Misconduct Policy as in effect from time to
time, a current copy of which is attached hereto as Exhibit A.  To the extent
the Participant is subject to the policy, the terms and conditions of the policy
are hereby incorporated by reference into this Agreement.

 

5.                                      SECURITIES LAW COMPLIANCE.  You will not
be issued any shares under your Award unless the shares are either (a) then
registered under the Securities Act or (b) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award must also comply with other applicable laws and regulations
governing the Award, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

 

6.                                      RESTRICTIVE LEGENDS.  The shares issued
under your Award shall be endorsed with appropriate legends determined by the
Company.

 

7.                                      TRANSFERABILITY.  The Performance Shares
that remain subject to the Company’s Repurchase Right may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant without the prior written consent of the Company and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

8.                                      AWARD NOT A SERVICE CONTRACT.  Your
Award is not an employment or service contract, and nothing in your Award shall
be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or on the part of the
Company or an Affiliate to continue your employment. In addition, nothing in
your Award shall obligate the Company or an Affiliate, their respective
shareholders, boards of directors, Officers or Employees to continue any
relationship that you might have as an Employee, Director or Consultant for the
Company or an Affiliate.

 

3

--------------------------------------------------------------------------------


 

9.                                      TAX CONSEQUENCES.  Set forth below is a
brief summary as of the Grant Date of certain United States federal income tax
consequences of the award of Performance Shares.  THIS SUMMARY DOES NOT ADDRESS
EMPLOYMENT, SPECIFIC STATE, LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE
APPLICABLE TO YOU.  YOU UNDERSTAND THAT THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.

 

(a)                                  Unless you make a Section 83(b) election as
described below, you shall recognize ordinary income at the time or times the
restrictions lapse with respect to the Performance Shares that have been
released from the Repurchase Right in an amount equal to the the fair market
value of such shares on each such date and the Company shall be required to
collect all the applicable withholding taxes with respect to such income.

 

(b)                                  At the time your Award is made, or at any
time thereafter as requested by the Company, you hereby authorize, to the
fullest extent not prohibited by applicable law, withholding from payroll and
any other amounts payable to you, and otherwise agree to make adequate provision
for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.   However, no such withholding shall be made unless
the net proceeds from the automatic sale, if permitted, of certain Performance
Shares as set forth in Section 9(d) below are not sufficient to satisfy such
withholding obligations.

 

(c)                                  Unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to issue a certificate for such Performance Shares or release such
Performance Shares from any escrow provided for herein.

 

(d)                                  In the event that (a) you are not subject
to the requirements of Section 16 of the Securities Exchange Act of 1934, as
amended, on a date that the Repurchase Right lapses with respect to some or all
of the Performance Shares (“Lapse Date”) and (b) you have not made a
Section 83(b) Election or taken similar action under other applicable law such
that you incur a tax liability on such Lapse Date, then the Escrow Agent
determined under Section 2(d) above shall sell forty percent (40%) of those
shares of Performance Shares with respect to which the Repurchase Right shall
have lapsed on the Lapse Date and a Section 83(b) Election was not made or
similar action was not taken.  The net proceeds from such sale shall be remitted
to the relevant tax authorities by the Escrow Agent for your benefit in the
amounts directed by the Company and any remaining net proceeds, if any, shall be
delivered to you.

 

10.                               SECTION 83(b) ELECTION.  You hereby
acknowledge that you have been informed that, with respect to the grant of
Performance Shares, you may file an election with the Internal Revenue Service,
within 30 days of the Grant Date, electing pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to be taxed currently on the fair
market value of the Performance Shares on the Grant Date
(“Section 83(b) Election”).

 

YOU ACKNOWLEDGE THAT IF YOU CHOOSE TO FILE AN ELECTION UNDER SECTION 83(b) OF
THE CODE, IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY
SUCH SECTION 83(b) ELECTION, EVEN IF YOU REQUEST THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON YOUR BEHALF.

 

4

--------------------------------------------------------------------------------


 

BY SIGNING THIS AGREEMENT, YOU REPRESENT THAT YOU HAVE REVIEWED WITH YOUR OWN
TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT YOU ARE RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS.  YOU UNDERSTAND AND AGREE THAT YOU (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

11.                               NOTICES.  Any notices provided for in your
Award or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

12.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award shall be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by the Company’s successors and assigns.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

13.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY COMPENSATION RECOVERY FOR FRAUD OR
MISCONDUCT POLICY

Effective January 29, 2009

 

The Seagate Technology Public Limited Company Compensation Recovery for Fraud or
Misconduct Policy is intended to support accurate disclosure by recovering
compensation paid to an executive covered by this policy where such compensation
was based on incorrectly reported financial results due to the fraud or willful
misconduct of the executive who received such compensation.

Employees Covered:

 

“Executive” is defined as U.S. employees of Seagate Technology plc, a public
company incorporated under the laws of the Republic of Ireland with limited
liability, or one of its subsidiaries (the “Company”) at the Senior Vice
President level or above and any other officers subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

 

Compensation Covered:

 

The repayment and other obligations of an Executive described in this policy
apply to any bonus paid, share grant issued (whether or not vested) and/or
vested during the covered period, or share option exercised during the covered
period, defined as the period commencing with the later of the effective date of
this policy or the date that is four years prior to beginning of the fiscal year
in which a restatement is announced and ending on the date recovery is sought
pursuant to this policy; provided, however, that in no event shall this policy
apply to any share or option award granted before the effective date of this
policy.

 

Fraud or Misconduct:

 

For the purposes of this policy, “Fraud” or “Misconduct” shall mean any of the
following events that are significant contributing factors to a restatement of
the Company’s financial results, as determined pursuant to “Determination of
Fraud or Misconduct”, below: (A) embezzlement or theft by the Executive, (B) the
commission of any act or acts on the Executive’s part resulting in the
conviction (or plea of guilty or nolo contendere) of such Executive of a felony
under the laws of the United States or any state (or equivalent law of any
jurisdiction outside of the United States), (C) Executive’s willful malfeasance
or willful misconduct in connection with Executive’s financial reporting
obligations for the Company, or (D) Executive’s other misrepresentation, act, or
omission which is materially injurious to the Company’s financial reporting
obligations.

 

Recovery Event:

 

A recovery event occurs when:

 

·                  The Company issues a restatement of financial results, and

 

·                  The independent members of the Board of Directors determine
in good faith that the Fraud or Misconduct of an Executive covered by this
policy was a significant

 

--------------------------------------------------------------------------------


 

contributing factor to such restatement, and

 

·                  During the covered period, (i) some or all of a bonus
previously paid or performance-based share grant that vested prior to such
restatement, in either case, having a value of at least $100,000, would not have
been paid or become vested, as applicable, based upon the restated financial
results, (ii) the Executive exercised one or more share options, sold the
Company’s shares acquired upon such exercises and in the aggregate realized
proceeds of at least $100,000 or (iii) the Executive sold the Company’s shares
attributable to one or more non-performance-based share grants and in the
aggregate realized proceeds of at least $100,000.

 

Determination of Fraud or Misconduct:

 

The determination of whether an Executive’s Fraud or Misconduct was a
significant contributing factor to the Company’s restatement of financial
results shall only be made by the affirmative vote of a majority of all of the
independent members of the Board at an in-person meeting of the independent
members of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive, with or without legal counsel,
is given an opportunity to be heard at such meeting).  Any determination by the
Board pursuant to this policy shall be subject to the Executive’s right to
review by an arbitrator pursuant to procedures set forth in the Seagate
Executive Severance and Change of Control Plan, a copy of which is attached
hereto.

 

Repayment Obligation:

 

Upon receiving from the Company the revised calculations and determination of
the independent members of the Board setting forth the amount of a previously
paid bonus or bonuses that would not have been paid and/or a performance-based
share grant or grants that would not have vested, in all cases based upon the
restated financial results, and/or the proceeds of sales of shares acquired upon
the exercise of share options or following the vesting of any
non-performance-based share grants, the affected Executive will be required to
deliver, within 30 days of such written notification of the amount due, to the
Company an amount in equal to: (i) the bonus payments that would not have been
made during the covered period had the restated financial results been used to
determine such bonus awards; (ii) with respect to a performance-based share
grant that was issued and/or vested during the covered period, an amount in cash
or equivalent value in the Company’s shares (or a combination of the two) equal
to the net proceeds realized by the Executive upon the issuance and, if
applicable, subsequent sale of any shares that would not have been issued or
vested based upon the restated financial results; (iii) with respect to any
share option that was exercised during the covered period, an amount in cash
equal to the net proceeds realized by the Executive upon the sale during the
covered period of some or all of the shares acquired upon the exercise of such
share option; and (iv) with respect to the sale of shares following the vesting
of any non-performance-based share grant, an amount in cash determined by the
independent members of the Board to be attributable to the Executive’s Fraud or
Misconduct.  The Executive shall also immediately comply with any instructions
delivered by the Company with respect to any of the Company’s shares that have
not yet been sold or otherwise disposed of and would not have been issued or
vested based upon the restated financial results.  For this purpose, “net
proceeds” shall be net of any brokerage commissions and amounts paid to the
Company to satisfy the aggregate exercise price and/or tax withholding
obligations paid in respect of the award.  With respect to amounts to be paid in
cash, the form of payment

 

--------------------------------------------------------------------------------


 

may be a certified cashier check, money transfer, or other method as approved by
the Board of Directors.

 

Other Terms:

 

The Company shall be able to enforce the repayment obligation described in this
policy by all legal means available, including, without limitation, by
withholding such amount from other sums owed to the affected Executive.

 

--------------------------------------------------------------------------------


 

Attachment II

 

2004 Share Compensation Plan

 

--------------------------------------------------------------------------------


 

Attachment III

 

Form of Assignment Separate from Certificate

 

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Performance Share Bonus Grant
Notice and Performance Share Bonus Agreement (the “Award”), [Participant’s Name]
hereby sells, assigns and transfers to Seagate Technology plc, a public company
incorporated under the laws of the Republic of Ireland with limited liability
under registered number 480010, or any successor thereto (“Company”), or its
assignee,                                         (                   ) ordinary
shares of the Company, standing in the undersigned’s name on the books of said
Company represented by Certificate No.            herewith, or the securities
into which such ordinary shares of the Company have been converted under the
terms of the Award, and do hereby irrevocably constitute and appoint
                 as attorney-in-fact to transfer the said shares on the books of
the within named Company with full power of substitution in the premises. This
Assignment may be used only in accordance with and subject to the terms and
conditions of the Award, in connection with the reacquisition of ordinary shares
of the Company issued to the undersigned pursuant to the Award, and only to the
extent that such shares remain subject to the Company’s Repurchase Right under
the Award.

 

Dated:

 

 

 

 

 

 

 

 

Signature:

 

 

 

[Participant’s Name]

 

[INSTRUCTION:  Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Repurchase Right set forth in the Award without requiring additional signatures
on your part.]

 

--------------------------------------------------------------------------------


 

Attachment IV

 

Form of Joint Escrow Instructions

 

--------------------------------------------------------------------------------


 

JOINT ESCROW INSTRUCTIONS

 

September 13, 2007

 

Corporate Secretary

Seagate Technology Public Limited Company

920 Disc Drive

Scotts Valley, CA 95067

 

Dear Sir/Madam:

 

As Escrow Agent for both Seagate Technology plc, a public company incorporated
under the laws of the Republic of Ireland with limited liability under
registered number 480010 (the “Company”), and the undersigned recipient of
ordinary shares of the Company (“Recipient”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Performance Share Bonus Grant Notice (the “Grant Notice”), dated [DATE]
to which a copy of these Joint Escrow Instructions is attached as Attachment IV,
and pursuant to the terms of that certain Performance Share Bonus Agreement
(together with the Grant Notice, the “Agreement”), which is Attachment I to the
Grant Notice, in accordance with the following instructions:

 

1.                                       In the event Recipient ceases to render
services to the Company or an affiliate of the Company during the vesting period
set forth in the Grant Notice, the Company or its assignee will give to
Recipient and you a written notice specifying that the ordinary shares shall be
transferred to the Company. Recipient and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2.                                       At the closing you are directed (a) to
date any ordinary share assignments necessary for the transfer in question,
(b) to fill in the number of shares being transferred, and (c) to deliver same,
together with the certificate evidencing the ordinary shares to be transferred,
to the Company.

 

3.                                       Recipient irrevocably authorizes the
Company to deposit with you any certificates evidencing ordinary shares to be
held by you hereunder and any additions and substitutions to said shares as
specified in the Agreement. Recipient does hereby irrevocably constitute and
appoint you as Recipient’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities and other property all
documents of assignment and/or transfer and all share certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated.

 

4.                                       This escrow shall terminate upon
vesting of the shares or upon the earlier return of the shares to the Company.

 

5.                                       If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Recipient, you shall deliver all of same to any pledgee
entitled thereto or, if none, to Recipient and shall be discharged of all
further obligations hereunder.

 

--------------------------------------------------------------------------------


 

6.                                       Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

7.                                       You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties or their assignees. You shall not be personally
liable for any act you may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for Recipient while acting in good faith and any act done or
omitted by you pursuant to the advice of your own attorneys shall be conclusive
evidence of such good faith.

 

8.                                       You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law,
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court. In case you obey or comply with any such order, judgment
or decree of any court, you shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

9.                                       You shall not be liable in any respect
on account of the identity, authority or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

10.                                 You shall not be liable for the outlawing of
any rights under any statute of limitations with respect to these Joint Escrow
Instructions or any documents deposited with you.

 

11.                                 You shall be entitled to employ such legal
counsel and other experts as you may deem necessary to advise you properly in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor.

 

12.                                 Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be Secretary of the Company or
if you shall resign by written notice to each party.  In the event of any such
termination, your successor as Secretary of the Company shall become the
successor Escrow Agent or the Company may appoint any officer or assistant
officer of the Company as successor Escrow Agent and Recipient hereby confirms
the appointment of such successor or successors as his attorney-in-fact and
agent to the full extent of your appointment.

 

13.                                 If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

14.                                 It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities, you may (but are not obligated to) retain in your
possession without liability to anyone all or any part of said securities until
such dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

--------------------------------------------------------------------------------


 

15.                                 Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in any United States Post Box, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten (10) days’ written notice to each of the other
parties hereto:

 

 

COMPANY:

Seagate Technology Public Limited Company

 

 

920 Disc Drive

Scotts Valley, CA 95067

 

 

Attn:  Chief Financial Officer

 

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

Seagate Technology Public Limited Company

 

 

920 Disc Drive

Scotts Valley, CA 95067

 

 

Attn:  Corporate Secretary

 

16.                                 By signing these Joint Escrow Instructions
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Agreement.

 

17.                                 This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns. It is understood and agreed that references to “you” or
“your” herein refer to the original Escrow Agent and to any and all successor
Escrow Agents. It is understood and agreed that the Company may at any time or
from time to time assign its rights under the Agreement and these Joint Escrow
Instructions in whole or in part.

 

 

Very truly yours,

 

 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Executive Officer

 

 

 

 

 

RECIPIENT

 

 

 

 

 

[Participant’s Name]

 

--------------------------------------------------------------------------------


 

ESCROW AGENT

 

 

 

 

 

 

--------------------------------------------------------------------------------
